Title: To James Madison from Hugh Mercer, 23 August 1825
From: Mercer, Hugh
To: Madison, James


        
          My dear Sir,
          Fredericksburg, August 23d. 1825
        
        I beg you to indulge me in sending you this letter, & to express the regret I felt at being obliged to leave so abruptly the easy & refined Hospitality of Montpelier, in my late Visit to you & Mrs Madison, & especially too as the pleasure of that visit was so highly enhanced to me by the Society of Him, whom every Section of our Country has been emulous in honoring, but whom, alas! we shall, in all probability, never behold again!
        Recollecting, as I ever shall, the Happiness I had in paying my respects to you some years ago, & the pleasure I then experienced in that Society, so distinguished for its attractiveness in your retirement, I very gladly obeyed the Wishes of my fellow Citizens here, that I would accompany the good Genl. with the Mayor, thus far, because I desired again the Gratification of seeing you, as I was happy to find you, in good Health & Spirits.
        I pray, Sir, in common with our whole country, that these blessings may long, very long be continued to you. Be pleased to present me most respectfully to Mrs. Madison, & allow me to add, that I am with every sentiment of esteem & respect, your friend & very ob St,
        
          Hugh Mercer
        
      